COUGAR OIL AND GAS CANADA INC. Suite 1120, 833 – 4 Avenue S.W. Calgary, AlbertaT2P 3T5 Phone:+1 403-262-8044 Fax:+1 403-513-2670 info@cougarenergyinc.com www.cougarenergyinc.com November 22, 2011 Mr. Karl Hiller Branch Chief United States Securities and Exchange Commission Washington DC 20549 Re:As related to your letter of November 4, 2011 DearSirs: I am responding to your letter to Cougar Oil and Gas Canada Inc. (“Company”), dated November 4, 2011. Due to a key staff member not in office for the last 2 weeks, and the majority of our focused efforts to file Cougar Oil and Gas Canada, Inc 3d quarter financials on SEDAR and as information in a 6K on EDGAR – we have not adequate time to provide a response to that letter. We ask for additional time until November 25, 2011 to provide the response. Sincerely. Wm S (Bill) Tighe 403-513-2663 CEO Cougar Oil and Gas Canada, Inc.
